—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered November 24, 1992, convicting him of robbery in the first degree (four counts), petit larceny, unauthorized use of a vehicle in the first degree, criminal possession of stolen property in the fifth degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
The defendant’s contention that he did not voluntarily waive his Miranda rights prior to making certain statements to the police is unpersuasive. At the suppression hearing, the prosecution established the legality of the police conduct and that the defendant voluntarily waived his rights. Thereafter, the defendant offered no evidence and, thus, failed to meet his burden of persuasion concerning his state of mind at the time of his waiver (see, People v Love, 57 NY2d 998; People v Billing-ton, 163 AD2d 911; People v Chavis, 147 AD2d 582).
The defendant’s remaining contention is without merit. Rosenblatt, J. P., Pizzuto, Altman and Hart, JJ., concur.